Exhibit 10.1

AGREEMENT

THIS AGREEMENT (this “Agreement”), dated as of October 19, 2009, is made by and
among ENTERPRISE ACQUISITION CORP., a Delaware corporation (“Enterprise”), and
VICTORY PARK CAPITAL ADVISORS, LLC, on behalf of one or more entities for which
it acts as investment manager and other purchasers acceptable to Victory Park
Capital Advisors, LLC and Enterprise (“Victory Park”).

WHEREAS, Enterprise was organized for the purpose of acquiring, through a
merger, capital stock exchange, asset acquisition or other similar business
combination, an operating business (“Business Combination”);

WHEREAS, Enterprise consummated an initial public offering in November 2007
(“IPO”) in connection with which it raised gross proceeds of approximately $250
million, a significant portion of which was placed in a trust account maintained
by Continental Stock Transfer and Trust Company pending the consummation of a
Business Combination, or the dissolution and liquidation of Enterprise in the
event it is unable to consummate a Business Combination on or prior to November
7, 2009;

WHEREAS, Enterprise has entered into that certain Agreement and Plan of Merger,
dated July 29, 2009, among Enterprise, ARMOUR Residential REIT, Inc. (“ARMOUR”),
and ARMOUR Merger Sub Corp., a Delaware corporation (“Merger Sub Corp.”) and a
wholly-owned subsidiary of ARMOUR (the “Merger Agreement”), pursuant to which
(i) Merger Sub Corp. will merge with and into Enterprise with Enterprise
surviving the merger and becoming a wholly-owned subsidiary of ARMOUR and (ii)
holders of Enterprise securities at the time of the merger will be security
holders of ARMOUR (the “Merger”); and

WHEREAS, the approval of the Merger is contingent upon, among other things, the
affirmative vote of holders of a majority of the outstanding common shares of
Enterprise which are present and entitled to vote at the meeting called to
approve the Merger;

WHEREAS, pursuant to certain provisions in Enterprise’s certificate of
incorporation, a holder of shares of Enterprise’s common stock issued in the IPO
may, if it votes against the Merger, demand that Enterprise convert such common
shares into cash (“Conversion Rights”);

WHEREAS, the Merger cannot be consummated if holders of 30% (or 50% in the event
the secondary charter proposal is approved at the Enterprise special meeting of
stockholders to vote upon the Merger) or more of the Enterprise common stock
issued in the IPO exercise their Conversion Rights.

NOW, THEREFORE, the undersigned parties agree as follows:

1.

Agreement to Make Purchases of Enterprise Common Stock.  Victory Park (and any
other purchasers acceptable to Victory Park and Enterprise) agrees to use its
reasonable best efforts to make simultaneous privately negotiated purchases of
up to approximately 10,020,040 shares of Enterprise common stock at purchase
prices not to exceed $9.98 per share (at the discretion of Enterprise) on or
prior to November 3, 2009, provided that Enterprise agrees to enter into the
form of forward contract (“Forward Contract”) attached hereto as Annex A with
the purchaser of such shares of common stock in connection therewith. Purchases
by Victory Park shall not begin until at least one business day after Enterprise
publicly announces the entering into of this Agreement with respect to the
Forward Contract.

2.

Fees.  In addition, in exchange for its services in aggregating blocks of shares
for purchase by Victory Park from Enterprise stockholders that have indicated an
intention to convert their shares of Enterprise common stock and or vote against
the Merger, Enterprise shall pay to Victory Park on the earlier of (i) the
Closing Date (as defined in the Forward Contract) or (ii) November 7, 2009 a fee
equal to 1.0% of the cost to Victory Park of all Enterprise shares purchased by
Victory Park from third parties; provided that Enterprise shall pay to Victory
Park the greater of (a) the 1.0% fee set forth above or (b) $300,000 in the
event that Enterprise does not provide Victory Park with notice by 9:00 a.m. EST
on Thursday, October 22 that the aggregate value of the Enterprise shares to be
purchased does not exceed $50 million.





--------------------------------------------------------------------------------




3.

Expenses. All costs and expenses incurred in connection with the transactions
contemplated by this Agreement, including, without limitation, legal fees and
expenses and all other out-of-pocket costs and expenses of third parties
incurred by a party in connection with the negotiation and effectuation of the
terms and conditions of this Agreement and the transactions contemplated
thereby, shall be the obligation of the respective party incurring such fees and
expenses; provided that Enterprise shall pay up to $50,000 of the costs and
expenses incurred by Victory Park in connection with the transactions
contemplated by this Agreement, it being understood that Enterprise has, prior
to the date hereof, deposited $25,000 of such $50,000 maximum amount with
Victory Park in furtherance of the foregoing.

4.

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

5.

Governing Law; Jurisdiction.  This Agreement shall for all purposes be deemed to
be made under and shall be construed in accordance with the laws of the State of
New York.  Each of the parties hereby agrees that any action, proceeding or
claim against it arising out of or relating in any way to this Agreement shall
be brought and enforced in the courts of the State of New York or the United
States District Court for the Southern District of New York, and irrevocably
submits to such jurisdiction, which jurisdiction shall be exclusive.  Each of
the parties hereby waives any objection to such exclusive jurisdiction and that
such courts represent an inconvenient forum and irrevocably waive trial by jury.
 







[Signature page to follow]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




ENTERPRISE ACQUISITION CORP.

By: /s/ Marc H. Bell                              

Name: Marc H. Bell

Title: Treasurer




VICTORY PARK CAPITAL ADVISORS, LLC

By: /s/ Scott R. Zemnick                      

Name: Scott R. Zemnick

Title: General Counsel





--------------------------------------------------------------------------------

Annex A















